Citation Nr: 1626558	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  10-18 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for ulcers (diagnosed as gastric ulcer), to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel

INTRODUCTION

The Veteran served on active duty from October 1974 to December 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The matter was remanded for additional development in March 2014 and for a Board hearing in October 2014.

A hearing was held before the undersigned in March 2016.  A transcript of the hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist and notify the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159.

In addition to the direct service connection theory of entitlement, the Veteran has testified that his ulcers are the result of stress and it has been suggested that they are secondary to his service-connected disabilities or medication used to treatment those disabilities, including depression.  Further, review of VA treatment records shows that the Veteran does not want to take certain medications due to his history of stomach ulcers.  An August 2012 record noted the Veteran's refusal of aspirin therapy of he had a history of ulcer aggravated by aspirin.  An April 2015 VA treatment record noted that the Veteran "is unable to tolerate aspirin (Stomach upset "ulcer acting up").  In addition to depression, the Veteran is service-connected for neck, back and foot disabilities.  It is unclear whether any medications used in treating those conditions may impact the claimed ulcer disability.    

Although an April 2014 VA stomach and duodenal conditions examination report includes an opinion as to whether his gastric ulcers are directly related to his active duty service, the examination report does not include an opinion as to whether the Veteran's ulcers are due to or aggravated by his service connected disabilities.  Accordingly, a new VA examination to obtain a nexus opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran has testified that he is in receipt of ongoing VA treatment.  Since the claims file is being returned it should be updated to include all outstanding VA treatment records since May 2014 (the latest VA treatment records addressed in a supplemental statement of the case).  See 38 C.F.R. § 3.159(c)(2) ; see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, given the theory of secondary service connection raised by the Veteran, he should be sent a new letter notifying him as to how to substantiate a claim for secondary service connection.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice as to the evidence and information necessary to substantiate a claim for secondary service connection.  Allow him a reasonable opportunity to respond.

2.  Obtain any outstanding VA treatment records since May 2014 and associate those documents with the Veteran's claims file.

3.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of his ulcers.  The claims folder and copies of all pertinent records should be made available to the examiner for review.  Based on examination of the Veteran and review of his claims file, the examiner should respond to the following: 

(a)  Address whether it is as likely as not (50 percent or greater probability) that the Veteran's ulcers are proximately due to or have been aggravated by his service-connected disabilities, to specifically include unspecified trauma and stressor related disorder (claimed as depression).  Notably, the examiner should also consider the Veteran's other service-connected disabilities (consisting of cervical strain; lumbar spondylosis, status post fusion; bilateral pes planus and scar associated with lumbar spondylosis, status post fusion) and the effects of any medication prescribed to treat his service connected disabilities.  

(b)  If aggravation is present, the clinician should indicate, to the extent possible, the baseline level of severity of the Veteran's condition before the onset of the aggravation.

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition, versus a temporary flare-up of symptoms, beyond its natural progression. 

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should state and explain why an opinion cannot be provided without resort to speculation.

4.  After completion of the foregoing, the AOJ should review the record and readjudicate the Veteran's claim.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

